 In the"Matter Of JOSEPH BANCROFT&SONS COMPANYandFEDERATIONOFDYERS, FINISHERS,-PRINTERS AND BLEACHERS-OFAMERICA;DEPARTMENTOF TEXTILEWORKERS UNION OF AMERICA,C.I. O.Case No. 1-R-1756:-Decided' October 12, 1945Richards, Layton, & Finger,byMr. Robert H. Richards, Jr.,ofWilmington, Del., andHodge,'HodgecCBalderston, by Mr. EugeneP. Balderston,of Chester, Pa., for the Company.Mr. Benjamin IVyle,of New York City, andMr. Joseph TV. Knapik,of Paterson, N. J., for the Federation.Mr. Vernon Ford,ofWilmington, Del., for District 50.Mr. Robert Silagi,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Federation of Dyers, Finishers, Print-ers and Bleachers of America, Department'of Textile Workers Unionof America, C. I. O., .herein called the Federation, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Joseph Bancroft R, Sons Company, Wilmington,Delaware, .herein called-the Company; the National Labor. RelationsBoard provided for' an appropriate hearing upon due notice beforeEugene M.'Purver, Trial Examiner. The Company,,the Federation,and District 50, United Mine Workers of America, herein called Dis-trict 503. appeared-and participated.,All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to 'introduce evidence bearing on the issues.A motion to dismissthe petition was filed by the Company with the Trial Examiner whoreserved ruling thereon for the Board.For the reasons stated here-inafter,' the motion is granted.Upon the entire record in the case,, the Board makes the follow-illg :FINDINGS OF FACTI.'TILE BUSINESS OF THE,COMPANYJoseph Bancroft Sz Sons Company, a Delaware corporation withplant and offices-, located in the vicinity, of, Wilmington, ,Delaware, is64 N. L R B., No. 15.74 JOSEPH BANCROFT,& SONS COMPANY_75tengaged in'the,bleaching; dyeing, finishing, and cutting of cotton fab- 'recs. , During the past year the sales of the Company approximated$16,000,000 in value, derived from the processing of about 132,000,000yards of cloth: -A large percentage of this yardage was i`eceived bythe Company in its, ",gray" state front points outside the State-ofDelaware, iind'a substantial portion of the finished materials wasshipped to points outside the State.Approximately 65 percent of theCompany's production is taken by the armedservicesof the UnitedStates., IThe Company concedes that it is engaged in commerce within themeaning ofthe National Labor Relations Act.IT.TILE ORGANIZATIONS IN :'OLVEDFederation of Dyers, Finishers, Printers and Bleachers of America;Department of Textile Workers Union of America, affiliated withthe Congress of Industrial Organizations,' is, a labor organization ad-mitting to membership employees of the Company.District 50, United Mine Workers Of America, is a labor organiza-tion admitting to membership employees of the Company.ITT.THE ALLEGED QUESTION CONCERNING REPRESENTATIONPursuant to a consent election agreement between the Company andthe TextileWorkers Union of America, C. I. O.,?  hereinafter calledthe TWUA, an election was held among the Company's employees onJune 8, 1944.At this election 570 votes were cast for the TWUAand 609 against the union.Thereafter the TWUA'fi,ledd ,a petition forcertification of representatives and the Board directed an electionamong the Company's employees.' In this election, held on March 22,1945, the TWUA also failed to be designated by a majority of theCompany's employees.3 ' On May 16, 1945, the Federation filed itspetition herein.-'The parties stipulated that on May 11, 1945, the Federation claimedto represent a majority 'of the Company's employees within the unitfound appropriate by the Board in Case No. 4--R-1582. The Feder-ation on that date requested. recognition as exclusive bargaining rep-resentative of those-employees.The Company declined to grant suchrecognition until the Board determined the majority status of'thepetitioner, or any other labor organization, in an appropriate' unit.The Company opposes any election at this time on the ground thatthe petitioner had twice before been.rejected by 'the Company's em-'Cased No. 4-R-1406.'Matter of Joseph Bancroft ,&SonsCompany,Case No 4-R-1582, reported in 60N. L. R: B 1053.3The results of the election were 522 vgtes for the TWUA and 539 votes opposed. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees as their bargaining representative within a period of 14months, asserting that the Federation is the same organization whichfiled the petition in Case No. 4-R-1582. ' The record indicates thatalthough the Federation enjoys autonomy in certain respects it is adepartment of, and subordinate to, the TWUA.Thus, the Federa-tionmakes regular per capita contributions to the upkeep of theTWUA, and it uses the-stationery, research, and the general counselfacilities of the TWUA.The president of the Federation testifiedthat the Federation did not participate in any organizational cam,paign held in conjunction with either of the two prior elections.Hefurther testified, however, that since the spring of 1944 the Federa-tion has exclusively used TWUA membership cards in soliciting mem-bers for the Federation. It is therefore apparent that the member-ship cards submitted in support of the instant petition must be thoseof the TWUA. Under those circumstances we find iio merit in theFederation's contention that it is an entity completely separate andapart from the TWUA.An agent of the Board investigated the extent of the interest of theFederation in the instant case.The report, as introduced in evidence,shows that the Federation submitted 469 membership cards datedas follows : March 29 to 31, 1945, 44; April 1945, 325; May 1945, 77;June 1945, 21; undated 2. These cards were checked against the 703cards presented in support of the petition in Case No.4-R-1582.4 The.investigation disclosed that 153 individuals signed cards in the instantcase who had not signed cards which were presented ,in Case. No:4-R-1582.As of June 11, 1945, there were approximately 1,050 employ-ees within the unit.During the hearing the Federation submitted tothe Trial Examiner an additional 66 cards, 2 of which were'dated inMay 1945, 53 inTune 194.5; and 11, in July 1945.At the same timeDistrict 50 submitted 52 designation-authorization cards, 1 of whichwas dated January 1945; 9 in May 1945; 2 in June 1945; 30 in July1945; and 10. were undated.None of the cards was checked against acompany pay roll.A comparison of the showing of interest made by the TWUA inCase No. 4-R-1582 with that made by the petitioner herein revealsthat the showing of interest has actually declined. In the absence ofa showing that the petitioner's chances of receiving a majority votehave improved, we believe that the expenditure of the Board's timeand funds in the conduct of a third election within so short a period oftime would be unjustified.-'Nor does the presence of an intervenor inthis case change our judgment in view of the slight showing of interestmade by District 50.We shall, therefore, dismiss, the petition. -4At that.time there ,were approximately 1,200 employees in the appropriate unit.6SeeMatter of World Publishing Company,63 N. L. R. B. 462. JOSEPH BANCROFT & SONS COMPANY77We find that no question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of employees of Joseph Bancroft & Sons Company, Wil-mington, Delaware, filed by Federation of Dyers, Finishers, Printersand Bleachers of America, Department of Textile Workers Union ofAmerica, C. 1. 0., be, and it hereby is, dismissed.r